United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1686
Issued: December 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2014 appellant filed a timely appeal of a May 6, 2014 decision of the Office
of Workers’ Compensation Programs (OWCP), denying his request for a hearing. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the May 6, 2014 decision. Since more than 180 days has elapsed
from the last merit decision of June 24, 2013 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of the claim pursuant to 20 C.F.R. § 501.3(e).
ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the
written record.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated June 8, 2012, the
Board affirmed a May 5, 2011 OWCP decision denying appellant’s request for a lump-sum
payment of a schedule award.2 As the Board noted, OWCP accepted that appellant sustained a
left knee anterior cruciate ligament (ACL) tear and left knee patellofemoral arthritis in the
performance of duty on July 2, 1992. Appellant received schedule awards for a 67 percent left
leg permanent impairment.
By decision dated June 24, 2013, OWCP determined that appellant was not entitled to
further compensation as of June 11, 2013. It found that he had pleaded guilty to fraud in receipt
of his compensation benefits, and pursuant to 5 U.S.C. § 8148 was not entitled to further
compensation.
The record contains an appeal request form from the June 24, 2013 decision postmarked
August 14, 2013 that has checkmarks beside review of the written record and an ECAB appeal.
In addition to the appeal request form, there is a letter dated August 10, 2013 from appellant,
addressed to OWCP’s London, Kentucky address, stating that he still had left knee problems and
wanted to “appeal the decision on the medical treatment….”
The appeal request form and letter was forwarded by ECAB to OWCP’s Branch of
Hearings and Review and stamped as received on August 26, 2013. By letter dated August 26,
2013, the Branch of Hearings and Review acknowledged receipt of appellant’s request and
indicated a hearing representative would be assigned to the case.
By decision dated May 6, 2014, OWCP found the request for a review of the written
record as untimely filed. It noted that appellant had 30 days to timely file a request following the
June 24, 2013 decision. In addition, OWCP stated that it had considered a request and
determined the issue could equally well be addressed by requesting reconsideration and
submitting new evidence.
LEGAL PRECEDENT
The statutory right to a hearing under 5 U.S.C. § 8124(b)(1) follows the initial final merit
decision of OWCP. Section 8124(b)(1) provides as follows: “Before review under section
8128(a) of this title, a claimant for compensation not satisfied with a decision of the Secretary
under subsection (a) of this section is entitled, on request made within 30 days after the date of
issuance of the decision, to a hearing on his claim before a representative of the Secretary….”
Pursuant to 20 C.F.R. § 10.615, a claimant may choose between an oral hearing and a review of
the written record. The request must be sent within 30 days (as determined by the postmark or
other carrier’s date marking) of the date of OWCP’s decision.3 If the request for a review of the
written record is not made within 30 days, appellant is not entitled to a review of the written

2

Docket No. 12-158 (issued June 8, 2012).

3

20 C.F.R. § 10.616(a).

2

record as a matter of right.4 Although not entitled to a review of the written record as a matter of
right, OWCP has discretionary authority to grant the request and must exercise this discretionary
authority.5
ANALYSIS
In the present case, an OWCP decision was dated June 24, 2013. The request for a
review of the written record was dated August 10, 2013 and postmarked August 14, 2013. Since
this is more than 30 days after the June 24, 2013 decision, it is untimely filed.
As noted above, OWCP has the discretionary authority to grant a request for a review of
the written record even if untimely filed. In the May 6, 2014 decision, it determined that
appellant’s claim could equally well be addressed by requesting reconsideration and submitting
new evidence.
The record establishes that OWCP’s Branch of Hearings and Review received appellant’s
request on August 26, 2013; but the decision finding the request was untimely was not issued
until May 6, 2014, over eight months after the request was filed. A similar situation was
presented in S.C., where the claimant had requested an oral hearing of a December 3, 2004
OWCP schedule award decision on March 14, 2005, and OWCP did not issue a decision finding
the request untimely until January 27, 2006.6 The Board found this delay compromised
appellant’s appeal rights, including the right to timely file an appeal with the Board. The case
was remanded to OWCP to properly issue a decision on the merits of the claim.
Under Board procedure, a claimant has 180 days to file a timely appeal before the
Board. By delaying the decision with respect to a request for a review of the written record for
over eight months, appellant was precluded from timely filing an appeal with the Board.
Consistent with the S.C. case, the present case will be remanded to OWCP to properly issue a
decision on the merits of the claim.
7

CONCLUSION
The Board finds the delay in issuing a decision with respect to appellant’s request for a
review of the written record compromised appellant’s appeal rights.

4

See N.M., Docket No. 14-1189 (issued October 7, 2014).

5

Id.

6

Docket No. 06-837 (issued August 28, 2006). See also R.M., Docket No. 06-2162 (issued March 14, 2007)
(delay of over six months in issuing decision denying an oral hearing request as untimely compromised appellant’s
appeal rights and required a merit review).
7

20 C.F.R. § 501.3(e).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 6, 2014 is set aside and the case remanded to OWCP for
further action consistent with this decision of the Board.
Issued: December 12, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

